Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
Claim Objections
Clam 5 is objected to because: on line 4 “the at one second” should be “the at least one second.”
Response to Arguments
Applicant’s arguments, see Remarks, filed January 21, 2022, with respect to the rejections of claims 1-6, 9-10, and 12-21 under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al. US 2018/0238511 (“Hartmann”) have been fully considered and are persuasive.  Therefore, the rejection under 35 USC 102(a)(1) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hartmann as a sole 103 reference.
Hartmann teaches a lighting device for a headlight. Vehicles have two headlights; therefore, Hartmann’s device would necessarily be duplicated in a vehicle, and would read on applicant’s claim.
In light of this new interpretation, however, claim 6 is found to be allowable for the reasons set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann.
Hartmann teaches:
Re 1: A lighting device (Fig. 1; claim 1; abstract) comprising:
at least one first arrangement of light emitting elements 3;
a first magnifying optical lens 10 directly opposite a plurality of the light emitting elements of the at least one first arrangement;

Hartmann does not explicitly teach in the same embodiment:
at least one second arrangement of light emitting elements spatially separated from the at least one first arrangement of light emitting elements;
a second magnifying optical element directly opposite a plurality of the light emitting elements of the at least one second arrangement; and
at least one optical projection element arranged and configured to generate a combined image of a magnified image of the at least one first arrangement of light emitting 

Hartman does disclose, however, that the lighting device is to be used in a headlight module. And a car has two headlights, the lighting device would be duplicated in a vehicle. As such, second magnifying optical element necessarily is present in a vehicle. Moreover, there would be at least one optical projection element to form a magnified image of both arrangements, namely two.
Thus, Hartmann discloses:
at least one second arrangement of light emitting elements 3 spatially separated from the at least one first arrangement of light emitting elements (¶¶ 3, 16; Figs. 2, 4);
a second magnifying optical element 10 directly opposite a plurality of the light emitting elements of the at least one second arrangement (¶¶ 19, 21; Figs. 2, 4); and
at least one optical projection element arranged and configured to generate a combined image of a magnified image of the at least one first arrangement of light emitting elements and a magnified image of the at least one second arrangement of light emitting elements (note: optical projection element comprises at least 7 and may additionally comprise any combination of the elements mentioned in ¶39).

Duplicating the lighting device is therefore not only obvious but a logical necessity given that a vehicle has two headlights. It has been held that a mere duplication of parts which produces no new and unexpected result is an obvious modification of the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, duplicating the lighting device not only results in produces no new and unexpected it is the logical and expected result of Hartmann’s teachings. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to duplicate Hartmann’s device in order to outfit both headlights in a vehicle.

Hartmann discloses:
Re 2:
wherein the at least one first magnifying optical element is arranged and configured to generate the magnified image of the at least one first arrangement) of light emitting elements, and
wherein the at least one second magnifying optical element is arranged and configured to generate a magnified image of the at least one second arrangement (10) of light emitting elements (¶¶19-21).
Re 3:
at least one first arrangement of optical collimation elements 8, each of the optical collimation elements of the at least one first arrangement of optical collimation elements is arranged in correspondence with a corresponding on of the -18-6700650.1LUMI-2019P00099US01light emitting elements of the at least one first arrangement of light emitting elements; and
at least one second arrangement of optical collimation elements 8, wherein each of the optical collimation elements of the at least one second arrangement of optical collimation elements is arranged in correspondence with a corresponding one of the light emitting elements of the at least one second arrangement of light emitting elements (Figs. 5, 6; ¶33: teaching 8 shapes beam such as making it a rectangular beam thus the edges can be collimated, such as into a rectangle shape).

Re 4: wherein each of the optical collimation elements of the at least one first arrangement of optical collimation elements and the at one second arrangement of optical collimation elements comprises a lens element arranged to collimate light emitted from the corresponding one of the light emitting elements (Figs. 2-3; ¶60).

Re 5: wherein the at least one first magnifying optical element, the at least one second magnifying optical element and the optical collimation elements of the at least one first arrangement of optical collimation elements and the at least one second arrangement of optical collimation elements are integrally formed (Figs. 2-4).

Re 9: wherein the at least one second arrangement of light emitting elements is spatially separated from the at least one first arrangement of light emitting elements by a gap having a width that is larger than a width of a gap separating adjacent light emitting elements of the at least one first arrangement (note: they are separated by the width of the vehicle).

Re 10: wherein the at least one second arrangement of light emitting elements is spatially separated from the at least one first arrangement of light emitting elements by a gap having a width that is larger than a width of a gap separating adjacent lighting elements of the at least one second arrangement (Figs. 2-4).

Re 12: wherein the at least one second arrangement of light emitting elements is spatially separated from the at least one first arrangement of light emitting elements by a gap having a width that is larger -20- 6700650.1LUMI-2019P00099US01 than a width of a gap separating the at least one second arrangement arranged adjacent to the first light emitting element (¶¶15-16).
Re 13: wherein at least one of the at least one first arrangement of light emitting elements or the at least one second arrangement of light emitting elements is a matrix arrangement of the light emitting elements (¶¶3, 16).

Re 14: wherein a focus of the at least one optical projection element is in a plane defined by at least one of the at least one first arrangement of light emitting elements or the at least one second arrangement of light emitting elements (Figs. 5-6; ¶16).

Re 15: wherein the at least one optical projection element comprises a single lens or a lens system arranged to collect light emitted from all of the light emitting elements of the at least one first and the at least one second arrangement of light emitting elements (note: it would comprise a lens system).

Re 16: wherein the light emitting elements are light emitting diodes (LEDs) (¶16).

Re 17: Hartmann teaches
A lighting system comprising: a lighting device comprising (Figs. 1-4; claim 1; ¶¶3, 15-20):
at least one first arrangement of light emitting elements 3, -21- 6700650.1LUMI-2019P00099US01
a first magnifying optical element 10 directly opposite a plurality of the light emitting elements the at least one first arrangement,
a second magnifying optical element 10 a plurality of the light emitting elements the at least one second arrangement, and
a controller configured to individually control at least one of the light emitting elements of the at least one first arrangement.

at least one second arrangement of light emitting elements spatially separated from the at least one first arrangement of light emitting elements,
a second magnifying optical element directly opposite a plurality of the light emitting elements the at least one second arrangement,
at least one optical projection element (interpreted same as claim 1 above) arranged and configured to generate a combined image of a magnified image of the at least one first arrangement of light emitting elements and a magnified image of the at least one second arrangement of light emitting elements; and
a controller configured to individually control at least one of the light emitting elements of the at least one first arrangement or the lighting elements of the at least one second arrangement of light emitting elements.

Hartman does disclose, however, that the lighting device is to be used in a headlight module. And as a car has two headlights, the lighting device would be duplicated in a vehicle. As such, second magnifying optical element necessarily is present in a vehicle. Moreover, there would be at least one optical projection element to form a magnified image of both arrangements, namely two.

Hartmann does not explicitly teach in the same embodiment:
at least one second arrangement of light emitting elements 3
a second magnifying optical element 10 directly opposite a plurality of the light emitting elements the at least one second arrangement,
at least one optical projection element (interpreted same as claim 1 above) arranged and configured to generate a combined image of a magnified image of the at least one first arrangement of light emitting elements and a magnified image of the at least one second arrangement of light emitting elements; and
a controller configured to individually control at least one of the light emitting elements of the at least one first arrangement or the lighting elements of the at least one second arrangement of light emitting elements (¶¶15-16).

Duplicating the lighting device is therefore not only obvious but a logical necessity given that a vehicle has two headlights. It has been held that a mere duplication of parts which produces no new and unexpected result is an obvious modification of the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, duplicating the lighting device not only results in produces no new and unexpected result, it is the logical and expected result of Hartmann’s teachings. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to duplicate Hartmann’s device in order to outfit both headlights in a vehicle.

Hartmann discloses:
Re 18: wherein the lighting system is an automotive headlight system (claim 1).

Re 19: wherein the at least one first magnifying optical element is arranged and configured to generate the magnified image of the at least one first arrangement of light emitting elements, and 

Re 20: wherein the lighting device further comprises: at least one first arrangement of optical collimation elements, each of the optical collimation elements of the at least one first arrangement of optical -22- 6700650.1LUMI-2019P00099US01 collimation elements is arranged in correspondence with a corresponding on of the light emitting elements of the at least one first arrangement of light emitting elements, and at least one second arrangement of optical collimation elements, wherein each of the optical collimation elements of the at least one second arrangement of optical collimation elements is arranged in correspondence with a corresponding one of the light emitting elements of the at least one second arrangement of light emitting elements (Figs. 2-4: facets 8 are collimation units). 

Re 21: wherein the first magnifying lens and the second magnifying lens are each single convex lenses
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Woodgate et al. US 2021/0203187 (“Woodgate”).
Hartmann teaches wherein the at least one first arrangement of optical collimation elements and the at least one second arrangement of optical collimation elements respectively correspond to respective arrangements of micro-lenses (Figs. 2-4: 8 are facets which can be read as micro-lenses).

Hartmann fails to teach wherein the light emitting elements respectively correspond to micro-LEDs.


Using micro-LEDs allows for a finer granularity of light patterns to be produced; thus, greater control over the emitted light pattern is possible. In turn, more light patterns may be produced making the device more responsive to the environment.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hartmann with Woodgate’s teachings in order to allow for light patterns with greater granularity.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Vredenborg et al. US 2021/0018159 (“Vredenborg”).
Hartmann is silent as to wherein at least one of the at least one first magnifying optical element, the at least one second magnifying optical element, at least one of the optical collimation elements, or the optical member comprises glass or silicone.

Vredenborg teaches wherein at least one of the at least one first magnifying optical element, the at least one second magnifying optical element, at least one of the optical collimation elements, or the optical member comprises glass or silicone (¶41).
Glass and silicone are well-known in the art as being suitable for making optical elements due to their transmissibility of light. And it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Here, the use of glass or silicone is based on their suitability for transmitting light. Thus, it is an obvious modification of the prior art. See id.
.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 6: an optical member arranged in a path of light emitted from light emitting elements of the first and the second arrangement of light emitting elements, the first magnifying optical element and the second magnifying optical element forming a face of the optical member facing away from the first and the second arrangement of light emitting elements, and the at least one first arrangement of optical collimation elements and the at least one second arrangement of optical collimation elements forming a face of the -19-6700650.1LUMI-2019P00099US01optical member facing the first and the second arrangement of light emitting elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875